Citation Nr: 1409565	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-37 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a blood disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to September 2005, including service in Operation Iraqi Freedom (OIF) and in Operation Enduring Freedom (OEF).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing was held before the undersigned Veterans Law Judge via videoconference in September 2011.  A transcript of the hearing has been associated with the claims file.

In December 2011, the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, the Board finds that remand is necessary to obtain additional medical opinion evidence necessary to decide the claim and to give the reviewing physician an opportunity to review additional VA treatment records added to the Virtual VA claims file since the claim was last adjudicated in a September 2012 supplemental statement of the case.

The Veteran has testified before the Board and has argued in statements submitted to VA that while undergoing a physical for employment purposes with the National Guard after separation from military service, his creatine kinase, also known as creatine phosphokinase (CPK), levels in his blood were found to be abnormally elevated.  The Veteran stated that a blood disorder was discovered approximately six months after separation from active duty.  He claimed his physical health declined as a result of the blood disorder.  Specifically, he stated the CPK levels in his blood led to high blood pressure and muscular dystrophy, among other conditions. 

According to the post-service treatment records, the Veteran was treated for elevated CPK levels, myotonic dystrophy Type 2, and high blood pressure.  In a June 2007 VA treatment report, the physician noted the Veteran had undetectable Vitamin D and suspected it was the cause of his CPK elevation.  Otherwise, there was no other cause for his blood condition.  Subsequent VA treatment records indicate that no clear etiology of the Veteran's elevated CPK level was found. 

However, a December 2010 VA treatment record indicates the Veteran underwent genetic testing and was found to have Type 2 myotonic dystrophy, an autosomal dominant disorder.  (The November 2010 report of the genetic testing is associated with the claims file).  The VA examining neurologist stated, "This is the cause of his persistently elevated CPK levels and abnormalities seen on [electromyography/nerve conduction velocity (EMG/NCV)] testing and muscle biopsy."  In an addendum, the neurologist reported that she "discussed the results of the genetic testing with the [Veteran] by phone....He understands that he has been diagnosed with a genetic disorder and that it is the cause of his elevated muscle enzymes and is a probable factor in his sleep disorder."

The Board notes that the Veteran is service connected for sleep apnea, rated as 50 percent disabling.  His VA treatment records also document complaints of daytime hypersomnolence.

The Board remanded the claim in December 2011 to obtain a VA examination and medical opinion to determine whether the Veteran in fact had a distinct diagnosis or disability as opposed to mere laboratory findings such as elevated CPK levels or undetectable vitamin D.

During a January 2012 VA hematologic examination, the Veteran stated that he had joint pain, insomnia, body tightness and fatigue during service, but the doctors did not know what the problem was.  The examiner identified functional impacts of the Veteran's myotonic dystrophy to include fatigue, hypersomnolence, and elbow joint pain.  Following a review of the claims file, the examining nurse practitioner opined that it was at least as likely as not that myotonic dystrophy was incurred in or caused by military service.  The examiner explained that a review of the claims file indicated that the Veteran appeared to be having the same symptoms during service and did have elevated CPK enzymes; and she remarked that low vitamin D levels are related to myotonic dystrophy.  However, the examiner believed that an examination by a neurologist was required for additional information.

The Veteran was afforded a VA neurological examination in August 2012 and reported having myalgias and muscle cramps.  The examining neurologist noted that the Veteran had myotonic dystrophy, a hereditary muscle disorder that can cause cramps, myalgias, and cardiomyopathy.  The examiner cited recent ECHO and Holter findings.  Following a review of the claims file and physical examination, the neurologist opined that the Veteran's myotonic dystrophy Type 2 was less likely than not incurred in or caused by military service or proximately due to or the result of the Veteran's service-connected disabilities.  

The neurologist also opined that myotonic dystrophy clearly and unmistakably existed prior to service and clearly and unmistakable was not aggravated beyond its natural progression by an in-service injury, event, or illness.  In support of his conclusion that the disorder preexisted service, the neurologist explained that genetic testing, supplemented by physical and electrophysiologic examination, revealed that the myotonic dystrophy was a hereditary condition.  The neurologist also explained that that muscle cramping and elevated CPK levels are common with this condition and are typically worsened by physical activity.  He believed that transient elevations in CPK levels were most likely related to physical activity, as would be part of military service.  However, persistent elevations in CPK levels are not likely to be related to physical activity or to military service.  The neurologist added that vitamin D levels can be reduced in a variety of medical conditions, but myotonic dystrophy is not etiologically related to low vitamin D levels.  

In this case, the record reveals that myotonic dystrophy Type 2 was not noted on entrance examination.  Therefore, the Veteran is presumed to have been in sound condition at entrance to military service.  38 U.S.C.A. § 1111.  The Board also finds that the genetic testing report fully supports the August 2012 VA examiner's conclusion that the Veteran's myotonic dystrophy clearly and unmistakably preexisted military service because the disorder has been identified as a genetic autosomal dominant disorder.

Before the Board can decide the claim, however, medical opinion evidence is needed to clarify whether the myotonic dystrophy Type 2 is a disease or defect.  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c).  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In addition, the Board requires elaboration regarding the August 2012 VA opinion that myotonic dystrophy was clearly and unmistakably not aggravated by service.  Specifically, to show a lack of aggravation, the evidence must establish that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  The August 2012 opinion did not include a medical rationale regarding the lack of aggravation sufficient for the Board to decide the claim.

The Veteran's entire claims file, including records associated with Virtual VA, must be provided to a neurologist to obtain the required medical opinion evidence.  Before obtaining a supplemental medical opinion, the AMC or RO must obtain and associate with the claims file ongoing records of evaluation and treatment for myotonic dystrophy from the Murfreesboro VA Medical Center (VAMC), to include the Clarksville VA Community Based Outpatient Clinic (CBOC), dated from December 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file ongoing records of evaluation and treatment for myotonic dystrophy Type 2 from the Murfreesboro VA Medical Center (VAMC), to include the Clarksville VA Community Based Outpatient Clinic (CBOC), dated from December 2013 to the present.

2.  After completion of the above, provide the Veteran's entire claims file, including records associated with Virtual VA, and a complete copy of this REMAND to a neurologist to obtain supplemental medical opinions.  Following a review of the claims file, the neurologist should provide the following opinions and support each opinion with a medical rationale or explanation: 

a) Is the Veteran's myotonic dystrophy Type 2 a hereditary defect or a hereditary disease?  (Please note that a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown; and a defect is defined as structural or inherent abnormalities or conditions which are more or less stationary in nature).  

b) If the myotonic dystrophy Type 2 is a hereditary defect, was such defect subject to a superimposed disease or injury during active military service?

c) If the myotonic dystrophy Type 2 is a hereditary disease, was it clearly and unmistakably NOT aggravated by military service?  If the Veteran's preexisting myotonic dystrophy disease or disability clearly and unmistakably was NOT aggravated by military service, please explain how the evidence of record supports the conclusion that that there was no increase in disability during service.

d) If there was an increase in myotonic dystrophy Type 2 disability during military service, was the increased due to the natural progress of the preexisting condition?  Please include an explanation regarding the usual or natural progress of myotonic dystrophy Type 2 disability to support the conclusion. 

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


